IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                May 16, 2008
                               No. 07-10820
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

REBECCA JACKSON

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CR-3-4


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Rebecca Jackson appeals her 360-month sentence following her guilty plea
conviction for conspiracy to distribute methamphetamine in violation of 21
U.S.C. § 846. Jackson’s sole argument on appeal is that the district court erred
in applying a two-level enhancement, pursuant to § 2D1.1(b)(1), for possession
of firearms in connection with the offense. Jackson argues that the Government
failed to prove by a preponderance of the evidence that the weapons were
connected with her drug dealing activity and contends that there was no

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10820

showing that she either knew of the presence of the firearms or intended to
possess the firearms.
      This court reviews the decision by the district court to enhance under
§ 2D1.1(b)(1) for clear error. United States v. Castillo, 77 F.3d 1480, 1498 (5th
Cir. 1996); United States v. Eastland, 989 F.2d 760, 770 (5th Cir. 1993). A
finding is clearly erroneous only if, based on its review of the record, this court
is “left with the definite and firm conviction that a mistake has been committed.”
United States v. Cooper, 274 F.3d 230, 238 (5th Cir. 2001) (internal quotation
marks and citation omitted).
      The Government must establish by a preponderance of the evidence that
a temporal and spatial relation existed between the weapon, the drug trafficking
activity, and the defendant. Eastland, 989 F.2d at 770; United States v. Hooten,
942 F.2d 878, 882 (5th Cir. 1991). To satisfy this standard, “the Government
must provide evidence that the weapon was found in the same location where
drugs or drug paraphernalia are stored or where part of the transaction
occurred.” Eastland, 989 F.2d at 770 (internal quotation marks and citation
omitted); see also United States v. Jacquinot, 258 F.3d 424, 430 (5th Cir. 2001).
This court has previously noted that “neither the sentencing guidelines nor the
case law requires that the Government prove a defendant had knowledge of a
weapon’s existence.” United States v. Flucas, 99 F.3d 177, 179 (5th Cir. 1996).
Rather, “the adjustment must be made when a weapon is found at the scene of
a crime unless there is a clear improbability that the weapon is connected to the
offense.” Flucas, 99 F.3d at 179 (citations omitted) (emphasis supplied); see
§ 2D1.1, comment. (n.3).
      The evidence presented to the district court demonstrated that the guns
were found in the house over which Jackson had control and in which she
engaged in drug related activities, including the offense conduct. The district
court was not persuaded by the testimony at sentencing that the weapons were
not connected with the offense and concluded that it was not “clearly

                                        2
                                   No. 07-10820

improbable” that the weapons were connected to the offense. Based on the
record and the district court’s credibility findings, the district court’s application
of the enhancement was not clearly erroneous. Accordingly, the judgment of the
district court is AFFIRMED.




                                          3